Citation Nr: 1440247	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent prior to March 6, 2013, and in excess of 50 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to November 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The case was initially remanded by the Board for additional development in January 2013.  Subsequently, a March 2013 rating decision increased the Veteran's rating for bilateral hearing loss to 50 percent, effective March 6, 2013.  As the 50 percent rating was not assigned effective from the date of receipt of the claim for increase and there is no clearly expressed intent to limit the appeal to entitlement to a specified rating, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, such has been characterized as shown on the first page of this decision. 

In April 2013, the Board denied the claim for an increased rating for bilateral hearing loss, both prior to and beginning March 6, 2013.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2013 decision.  The Court granted the JMR in a January 2014 Order.  Therefore, this case returns to the Board for further consideration.

In September 2012, the RO notified the Veteran that he had been scheduled for his requested video-conference hearing before a Veterans Law Judge of the Board in December 2012.  Subsequently, by correspondence dated later in September 2012, the Veteran indicated that he did not wish to have a hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through February 2013, which were considered in the March 2013 supplemental statement of the case, as well as the Veteran's representative's August 2014 Appellant's Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file does not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the January 2014 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the April 2013 decision. 

The JMR stated that the Board erred in not providing an adequate statement of reasons or bases to support its finding that its previous January 2013 remand of this claim had been complied with in full.  In this regard, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  

Specifically, in its January 2013 remand, the Board noted that the Veteran had "indicated on multiple occasions that he has received treatment for his service-connected bilateral hearing loss at the VA Medical Centers (VAMCs) in Kansas City, Missouri, and Fayetteville, Arkansas."  The Board cited to a number of statements of record in which the Veteran, for example, "indicated that he had received treatment for hearing problems at the Kansas City VAMC in '1992 and later'" and "asked that VA check 'all records from 1993 to 2011' at the VAMCs in Kansas City and Fayetteville."  The Board then noted the following:

Presently, the only relevant treatment reports of record from the Kansas City VAMC consist of a May 1996 hearing aid evaluation, and clinical notes dated in July 1996 and August 1996.  Those records were obtained in 1997, in connection with a prior claim for increased rating.  It does not appear from the record that the RO has since made attempts to obtained further evidence from that VAMC, as identified by the Veteran.  In addition, the reports of record from the Fayetteville VAMC are limited to the period from January 5, 2009 to October 27, 2010.  Inasmuch as it appears from the Veteran's statements that additional, relevant records of treatment may be available from these two facilities, further development is necessary. 

The Board then remanded the claim, ordering the RO to:  

Take action to ensure that all relevant records of the Veteran's treatment for hearing loss at the VAMCs in Kansas City, Missouri, and Fayetteville, Arkansas, are associated with the claims file... If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

Subsequently, the March 2013 rating decision noted that evidence considered included VAMC Fayetteville treatment records dated September 15, 1998 to February 1, 2013, and Kansas City VAMC treatment records dated May 10, 1996 to November 16, 2007.  A March 2013 supplemental statement of the case (SSOC) noted the evidence included, in addition to the above, Fayetteville VAMC treatment records dated February 6, 2013 to March 6, 2013.  The record, however, contains only the following treatment records in addition to the 1996 and 2009-2010 treatment records noted by the Board in its January 2013 remand: a single treatment note dated February 1, 2013; two treatment notes dated November 7 and November 16, 2007; and a February 8, 2011 treatment record.  The record also contains treatment records dated 1980 and before.  

The JMR noted that the paper and/or electronic files do not contain all of the VAMC treatment records to which the Secretary had access in adjudicating the hearing loss claim at the time of the March 2013 rating decision and SSOC.  First, the SSOC and rating decision refer to wide ranges of VAMC medical records while there are only a few records in the file.  Second, the Veteran in the statements to which the Board referred in its January 2013 decision reported ongoing treatment by VA doctors, including from a Dr. Storms, as well as repeatedly being given new hearing aids.  Specifically, in April 2013 correspondence the Veteran reported that his hearing had worsened since service, as the number of his hearing aids would prove, and that Dr. Storms had suggested that he apply for additional compensation during one of his visits.  However, the record does not contain any treatment records from Dr. Storms, and only the November 2007 treatment records show the Veteran being issued a new hearing aid.  

In the April 2013 Board decision, it was noted that the Board had previously remanded the case in January 2013, requesting that all relevant records of the Veteran's treatment for hearing loss at VA medical facilities in Kansas City, Missouri and Fayetteville, Arkansas be obtains.  The Board also stated that the "March 2013 supplemental statement of the case documents consideration of the additional records received in the Virtual File."  However, the JMR noted that the Board's statement of reasons or bases was inadequate because it failed to note the above-cited indications that not all relevant, material evidence from the VAMCs had been obtained or that the SSOC and rating decision referenced treatment records which were not contained in either the electronic or paper claims files.  As such, the case should be remanded to associate all outstanding VA treatment records with the claims file pursuant to the JMR.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take action to ensure that all relevant records of the Veteran's treatment for hearing loss at the VAMCs in Kansas City, Missouri, and Fayetteville, Arkansas, are associated with the record.  Specifically, obtain all of the records listed in the March 2013 rating decision and March 2013 SSOC, including: VAMC Fayetteville treatment records dated September 15, 1998 to February 1, 2013;  Kansas City VAMC treatment records dated May 10, 1996 to November 16, 2007; and Fayetteville VAMC treatment records dated February 6, 2013 to March 6, 2013.  

Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. 
§ 3.159(c)(2).  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After conducting any additional development deemed necessary (to include a new audiometric examination, if the evidence suggests that there has been a material change in the Veteran's hearing loss since the time of the last VA compensation examination in March 2013), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



